        Case 1:20-cr-00160-MKV Document 318 Filed 12/16/20 Page 1 of 2

                            USDC SDNY
                            DOCUMENT
                            ELECTRONICALLY FILED
                            DOC #:
                            DATE FILED: 12/16/2020




                                                             December 16, 2020
VIA ECF and E-MAIL
                                                    DENIED. SO ORDERED.
The Honorable Mary Kay Vyskocil
United States District Judge                                12/16/2020
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:        United States of America v. Rick Dane, Jr.
           20 Cr. 160-10 (MKV)
           Request to Travel

Dear Judge Vyskocil:

       I am the attorney for the defendant in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006
A. Mr. Dane was charged by indictment and the Court set certain conditions for his release
which limited his travel primarily to the Southern and Eastern Districts of New York. The
defense is writing to respectfully request that Mr. Dane be granted permission to travel
from December 22, 2020 to drive to Ohio and then to Illinois to see his son and other family
members during the Christmas holiday. Mr. Dane would then return to New York on
December 28, 2020.

         If the Court grants the application, the defense proposes that Mr. Dane would drive
from New York to Middletown, Ohio and remain at his cousin’s home. The family has
reservations at a diner in nearby Lebanon, Ohio on December 23, 2020. 1 Mr. Dane would
also respectfully request that he be allowed to drive from Middletown, Ohio on December
24, 2020 to Crete, Illinois to visit with his son on Christmas and remain in Crete, Illinois
until returning to New York on December 28, 2020.

        I have conferred with Mr. Dane’s Pretrial Services officer and the Government.
Pretrial Services and the Government have no objection to Mr. Dane’s request to travel.
Mr. Dane has complied with all of the conditions of release that have been imposed by the
Court in the instant case.

1
    The distance between Middletown, Ohio and Lebanon, Ohio is 14 miles.
       Case 1:20-cr-00160-MKV Document 318 Filed 12/16/20 Page 2 of 2




                                           Respectfully submitted,

                                                  /s/

                                           Calvin H. Scholar




cc:   United States Attorney for the
      Southern District of New York


      Mr. Vincent Adams,
      SDNY Pretrial Services




                                       2
